DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
In the Amended Claims of February 3, 2021, Claims 1, 2, 4-7, 9, and 11-23 are pending. Claims 1 and 6 are amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 12 recites that each section of the pair of section being folded on itself when the container is in the flat configuration. A folded, flat configuration with the flaps folded on itself is not shown in the drawings. Similarly, Claim 23 recites a central fold line is folded on itself in the flat configuration. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dirksing (US 4120420) in view of Davidson (US 2008/0006334) and Williamson (US 2345646).
Regarding Claim 1, Dirksing discloses a container comprising a reservoir (26) capable of holding build material and a reinforcement structure (2 and 35) attached to the reservoir in at least one selected location (at adhesive spots 46, 48, 29, and 30). Dirksing discloses the reservoir is flexible and the reinforcement structure comprises fold lines to transition the container between a flat configuration (as shown in Figure 9) 
While Dirksing discloses the use of the collapsible reservoir and reinforcement structure for flowable particulate materials (Col. 1 Lines 7-9), Dirksing does not disclose the use for holding build material. 
Davidson discloses a similar container for powdered material (200) specified to be build material (Paragraphs 0083, 0087). Dirksing and Davidson are analogous inventions in the art of powder containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the powder material of Dirksing for the build powder material of Davidson in order to store and transport build material for a 3D printing apparatus (Paragraph 0081). Furthermore, specifying the contents of a container is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the powder container of Dirksing would be capable of storing 3D build powder material specified in Davidson. 
Regarding the additional limitations of February 3, 2021, Dirksing does not disclose a first panel of the upper portion has, at a bottom end, some of the flaps to form the pyramidal shape and a second panel of the upper portion has, at a bottom end, one the panels extending along the pyramidal shape in the in-use configuration. Rather, Dirksing discloses the pyramidal shape has flat panels and inclined panels as part of the same structure, with flat panels 241, 242, 243, and 244 being attached at lower ends of the pyramidal panels 237, 238, 239, and 240. 
Williamson discloses a similar pyramidal container structure wherein a first panel of the upper portion has, at a bottom end, some of the flaps to form the pyramidal shape (13) and a second panel of the upper portion has, at a bottom end, one the panels (12 – 16, 17) extending along the pyramidal shape in the in-use configuration. Dirksing and Williamson are analogous inventions in the art of container blanks with pyramidal shapes. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pyramidal configuration of Dirksing to the pyramidal configuration of Williamson in order to form inward and outward folding fins that move to a finished folded configuration when erected (Page 2 Lines 54-64).
Regarding Claim 2, Dirksing discloses the volume occupied by the container in the in-use configuration is at least 80% greater than the volume occupied by the container in the relatively flat configuration.
Regarding Claim 4, Dirksing discloses the reinforcement structure comprises a single piece of material (201) as seen in Figure 9. Similarly, Williamson is a unitary blank. 
Regarding Claim 5, Dirksing discloses when the container is the in-use configuration the reservoir, at least when in a filled and not collapsed state comprises a non-converging upper section and a converging lower section. Similarly, Williamson shows a non-converging upper section and a converging lower section.
Regarding Claim 6, Dirksing discloses at least one location is comprised in the upper section.
Regarding Claim 7, Dirksing discloses the reservoir is glued to the reinforcement structure at adhesive points 29, 30, 45, 46, 47, and 48. 
Regarding Claim 9, while Dirksing discloses a build material outlet structure (36). However, Dirksing does not disclose a gas inlet structure to allow a gas to enter the reservoir, the build material outlet structure and gas inlet structure being located together in a top portion of the reservoir when in the in-use configuration. However, Davidson discloses a similar outlet structure (220) to allow build material to exit the reservoir and a gas inlet structure (230) that are both located together in a top portion of the reservoir. A person having ordinary skill in the art before the effective filing date of the claimed invention would be capable of replacing the bottom outlet structure seen in Dirksing with the top gas inlet and build material outlet seen in Davidson in order to provide a vacuum hose collection means which assists the powder flow out of the container and ensures all available powder is entrained by the powder handling system (Paragraph 0084).
Regarding Claim 11, while Dirksing and Davidson do not disclose the flaps of the reinforcement structure comprise holes to receive a fastener securing the flaps in the pyramidal shape, the use of fasteners and holes are commonplace in the art. Fasteners and holes are typically used in cardboard structures to secure flaps in positions and one having ordinary skill in the art would recognize and find obvious their use. Please see Timbrook (US 6808092) Col. 3 Lines 55-61. 
Regarding Claim 12, Dirksing discloses the reinforcement structure comprises a pair of sections which, when the container is in the in-use configuration, form opposing side walls of a cuboidal structure. In a blank form, each section of the pair of sections may be folded on itself when the container is in the flat configuration in order to conserve space. Cardboard blanks are known in the art to be folded to conserve space. 
Regarding Claim 13, Dirksing discloses a support structure (funnel structure 335 and blank sections 242-246) to retain the container in the in-use configuration, wherein the support structure is spatially separable from the reinforcement structure and the reservoir when the container is in the flat configuration, and is connected to the reinforcement structure when the container is in the in-use configuration.
Regarding Claim 14, Dirksing discloses the support structure is foldable.
Regarding Claim 15, Dirksing discloses the reservoir is formed from a plastics material (Col. 4 Lines 43-44) and the reinforcement structure is formed from cardboard (Col. 3 Lines 41-42 and Col. 4 Lines 18-20).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 2177918) in view of Davidson (US 2008/0006334)
Regarding Claim 16, Vogt discloses a container capable of holding build material comprising an inner part, formed from a relatively flexible material and an outer part (21, 22, 23, and 24) formed from a relatively rigid material, disposed around the inner part. Vogt also discloses fold lines between adjacent panels such that the container is reconfigurable between a first flat configuration in which the outer part is flat and unassembled and a second in-use configuration in which the outer part is folded at the fold lines so that the adjacent panels form an enclosure for the inner part. Vogt also discloses the inner part is attached to the outer part in the flat configuration (Page 3 Lines 13-18).
Davidson discloses a similar container for powdered material (200) specified to be build material (Paragraphs 0083, 0087). Vogt and Davidson are analogous inventions in the art of powder containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the powder material of Vogt for the build powder material of Davidson in order to store and transport build material for a 3D printing apparatus (Paragraph 0081). Furthermore, specifying the contents of a container is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the powder container of Vogt would be capable of storing 3D build powder material specified in Davidson. 
Regarding Claim 17, Vogt discloses the inner part is attached to the outer part (Page 3 Lines 4-12). Vogt discloses that substantially the entire area of one bag face (34) is attached to the inner face of the corresponding panel (21) of the carton. Vogt also discloses that rubber cement adhesive 43 is used to attach face 34 of the bag to extension 21t of the box (Page 2 Lines 36-39).  While Vogt does not explicitly disclose the use of adhesive for bonding the entire face (34) to the box, one of ordinary skill in the art would recognize and find obvious the use of the same rubber cement adhesive to attach the bag to the carton at other points as well.  
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dirksing (US 4120420) in view of Davidson (US 2008/0006334) and Vogt (US 2177918).
Regarding Claim 18, Dirksing discloses a flexible bag to hold the build material, the flexible bag (26) having an inlet structure (at 31) and a separate outlet structure (at 36). Dirksing also discloses a rigid reinforcement structure (2 and 25) to enclose and support the flexible bag, the rigid reinforcement structure having fold lines between adjacent panels such that the rigid reinforcement structure has a flat configuration in which the rigid reinforcement structure is flat. This flat unassembled blank folds into an in-use configuration in which the rigid reinforcement structure is folded at the fold lines so that adjacent panels form an enclosure for the flexible bag. As discussed above in Claim 1, a person having ordinary skill in the art would recognize and find obvious that the powder build material of Davidson may be stored in the container of Dirksing.
Dirksing in view of Davidson does not disclose the flexible bag is attached to the rigid reinforcement structure in both the flat and in-use configurations.
Vogt discloses a similar bag stored within a cardboard box configuration where the flexible bag is attached to the rigid reinforcement structure in both the flat and in-use configurations. Modified Dirksing and Vogt are analogous inventions in the art of flexible liners within rigid planar box outer structures. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bag and liner of Dirksing to be attached to the rigid reinforcement structure in both the flat and in-use configurations as disclosed in Vogt in order to keep the bag in a protected position between the walls of the collapsed carton during shipment (Page 3 Lines 13-18). 
Regarding Claim 19, Dirksing discloses a bottom portion of the rigid reinforcement structure comprises a number of flaps and flap fold lines, the bottom portion forming a pyramidal configuration when folded on the flap fold lines.
Regarding Claim 20, as discussed above, the use of fasteners is commonplace in the art. A person having ordinary skill in the art would be capable of utilizing fasteners as an obvious and known means of securing rigid container walls in place. 
Regarding Claim 21, Vogt discloses a panel of the rigid reinforcement structure comprises a window (60, 61) providing a view of a bottom portion of the flexible bag in the in-use configuration. This provides the obvious benefit of allowing for visual inspection of the contents. 
Regarding Claim 22, a person having ordinary skill in the art would be capable of placing two windows opposite each other as an obvious variation in the duplication of parts seen in Vogt. Please see MPEP 2144.04 VI. Section C. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Dirksing as applied to claim 18 above, and further in view of Katsuyama (US 7607537).
Regarding Claim 23, Modified Dirksing discloses the limitations of Claim 18 as discussed above. Modified Dirksing does not disclose two panels of the rigid reinforcement structure that are opposite each other in the in-use configuration each comprise a central fold line and are folded on themselves in the flat configuration.
Katsuyama discloses a similar bag-in-box container (100) wherein two panels of the rigid reinforcement structure (14 and 15) that are opposite each other in the in-use configuration each comprise a central fold line (22) and are folded on themselves in the flat configuration. Modified Dirksing and Katsuyama are analogous inventions in the art of rigid outer box containers with flexible liners. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of Modified Dirksing with the central crease lines of Katsuyama in order to allow the packaging box to be flatly crushed and destroyed with high space efficiency (Col. 7 Lines 41-49).
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant notes that the newly added claim limitations require a first panel of the upper portion has some flaps to form the pyramidal shape and a second panel comprising rigid panels extending along the pyramidal shape in the in-use configuration. This construction is not seen in Dirksing. 
This argument is moot, as this construction is seen in the newly added limitation of Williamson (US 2345646) which discloses a similar fin construction alongside the pyramid structure. 
Regarding Claim 7, Applicant argues that the claim limitation wherein the reservoir is glued to the reinforcement structure is not properly taught by Dirksing. Applicant alleges that the Action has not made a prima facie case of unpatentability against claim 7, as Applicant can find no such teaching of adhesive attachment of Dirksing. 
The Examiner respectfully disagrees. 
In Paragraph 9 (on Page 3) of the Final Rejection of December 17, 2020, the Action notes that the reservoir (26) is attached to the reinforcement structure (2 and 35) at adhesive spots 46, 48, 29, and 30. Applicant is advised to review both the Office Action itself and the references in their entirety. 
Regarding Claim 12, Applicant argues that the limitation wherein each section of the pair of sections being folded on itself when the container is in the flat configuration is not seen in Dirksing. None of the panels forming the upper section are folded on themselves in this configuration as claimed. 
The Examiner agrees that a structure showing a flat configuration that is folded in on itself is not shown in Dirksing. However, the Examiner notes that walls folded in on itself is also absent in Applicant’s own written description. Like Dirksing, Applicant only shows an unfolded blank configuration and a folded in-use configuration. However, it is known in the art that unfolded cardboard or paperboard blanks may be folded in on itself to conserve space. A person having ordinary skill in the art would recognize that a 
Regarding Claim 16, Applicant believes that Vogt does not teach the inner part is attached to the outer part in a flat configuration. While Applicant believes that the cited portion adequately teaches the bag is positioned between the walls of the collapsed configuration, there is no teaching that the bag is “attached” to the collapsed carton. 
The Examiner respectfully disagrees. 
The attachment of the bag to the carton is directly taught on Page 3 Lines 19-27 which describes the box being set up without the least interference from the bag. The bag will remain lodged in a collapsed condition against the wall 21 and along the bottom as shown in Vogt Figure 8.  As discussed on Page 3 Lines 4-12, Vogt discloses “While it is sufficient to secure the bag to the carton solely about the spout opening, in any of the illustrative ways above described, it is preferred to attach substantially the entire area of one bag face 34 to the inner face of the corresponding panel 21 of the carton…. (emphasis added)” The use of rubber cement adhesive (43) to attach the bag face (34) to the box extension (21t) is described on Page 2, Col. 2 Lines 36-39. 
The bag spout (28) and the container opening (42) are also disclosed to be secured together by an appropriate rivet or ferrule (Page 2 Lines 57-63). Therefore, the Examiner believes that Vogt discloses ample evidence that the inner part is attached to the outer part in the flat configuration. Applicant is advised to review both the Office Action itself and the references in their entirety. 
Regarding Claim 17, Applicant argues that Vogt does not disclose that the inner part is glued to the outer part. The prior Office Action cited a portion of Vogt which discussed adhesive bonding of paper (41) to the bag. 
The Applicant is correct that the section relied upon does not teach adhesive connection between the bag and the box container. The Examiner apologizes for this error. The use of rubber cement adhesive (43) to attach the bag face (34) to the box extension (21t) is described on Page 2, Col. 2 Lines 36-39. 
Regarding Claim 18, Applicant believes that Vogt does not disclose that the flexible bag is attached to the rigid reinforcement structure in both the flat and in-use configurations. 
The Examiner respectfully disagrees. 
As discussed in Vogt Page 3, Col. 1 Lines 4-18, an entire area of one bag face 34 is attached to the inner face of the corresponding panel 21 of the carton in the flat configuration seen in Figures 3 and 4 wherein the bag is lodged in the protected position between the walls of the collapsed carton. This attachment is specified to be made by rubber cement adhesive (43). The attachment persists when the container is erected in an in-use configuration.
Regarding Claim 23, Applicant argues that Katsuyama does not disclose a central fold line that is folded on themselves in the flat configuration. 
The Examiner respectfully disagrees. Katsuyama Element 22 is described as a crease (Col. 5 Lines 17-19). The Examiner respectfully submits that crease lines are by definition, the point where a planar member is folded on itself. While a flat blank is . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.